IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                       NO. WR-74,517-03



                        EX PARTE RAY DALE JONES, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. F14446-A IN THE 115 TH DISTRICT COURT
                          FROM MARION COUNTY



       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and was sentenced to eighteen years’ imprisonment. He did not appeal his convictions.

       Applicant contends that he was given ineffective assistance of counsel and that there was a

jurisdictional defect in his indictment. The application references a memorandum of law filed by

Applicant which is not included in the habeas record which was forwarded to this Court.

       The trial court shall provide this Court with the memorandum of law filed by Applicant in
this cause, or shall obtain an affidavit from the district clerk’s office stating that no such

memorandum was filed in this cause. The trial court may also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief, if necessary.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be returned to this Court within 60 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: March 28, 2018
Do not publish